t c memo united_states tax_court james g and linda c jaroff petitioners v commissioner of internal revenue respondent docket no filed date steven d morford for petitioners nhi t luu-sanders for respondent memorandum opinion wolfe special_trial_judge this case was assigned pursuant to the provisions of sec_7443a in effect when these proceedings commenced and rule sec_180 sec_181 and sec_183 unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure by notice_of_deficiency respondent determined deficiencies in petitioners’ federal_income_tax additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 as follows additions to tax penalties year deficiency sec_6651 sec_6662 sec_6662 sec sec_6662 c dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number petitioners have conceded that they are liable for deficiencies of dollar_figure for and dollar_figure for the remaining issues for decision are whether petitioners are liable for additions to tax under sec_6651 for filing their income_tax returns after the due dates and whether petitioners are liable for accuracy-related_penalties under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference other facts are established by admission neither petitioners nor any witnesses testified on petitioners’ behalf when they filed their petition petitioners resided in scottsdale arizona petitioner james jaroff was employed as a computer programmer for the software works of l a and allied packaging corp in and for allied packaging corp in petitioner linda jaroff worked as a sales representative for the software works of l a and allied packaging corp in and for allied packaging corp in petitioners filed joint federal_income_tax returns for and and reported combined wages of dollar_figure for and dollar_figure for a petitioners’ and income_tax returns the notice_of_deficiency in this case relates to losses petitioners reported from their investment in the cattle breeding operations of w j hoyt sons ranches mlp an entity operated by walter j hoyt iii mr hoyt collectively referred to as the hoyt cattle operation in date petitioners purportedly purchased cattle from the hoyt cattle operation in exchange for a promissory note while the sales documents and other substantive details of the transaction are not part of the record in this case correspondence between petitioners and members of the hoyt cattle operation indicate that the investment was intended to generate significant operating losses that petitioners would use to reduce or eliminate their income_tax_liability petitioners were required to remit percent of the tax refunds resulting from the transaction to the hoyt cattle operation allegedly in repayment of interest on the promissory note as part of their investment petitioners’ income_tax returns were prepared by laguna tax service an entity operated by mr hoyt although they were not associated with the hoyt cattle operation until date petitioners reported losses from their cattle investment on their income_tax return filed on date petitioners attached to their income_tax return a schedule f profit or loss from farming and reported a net_loss of dollar_figure from the breeding value of registured sic cattle the dollar_figure net_loss reflected gross_income of dollar_figure less total expenses of dollar_figure expenses included dollar_figure in depreciation and sec_179 expenses dollar_figure in interest_paid dollar_figure in sharecrop board expenses and dollar_figure in expense for the cost_basis of purchased cattle that died in the dollar_figure loss offset the dollar_figure in adjusted_gross_income petitioners earned in and resulted in petitioners’ claiming a refund of tax withheld from their earnings from employment in in the amount of dollar_figure the unused net operating losses were carried back to taxable years and mr hoyt was an enrolled_agent registered to practice before the internal_revenue_service after their return was selected for examination petitioners gave a power_of_attorney to mr hoyt to represent them before the internal_revenue_service petitioners’ taxes for and are not at issue in this case petitioners attached to their income_tax return as filed on date a schedule f and reported a net_loss of dollar_figure from the hoyt cattle operation the loss reflected gross_income of dollar_figure less total expenses of dollar_figure expenses included dollar_figure in depreciation and sec_179 expenses and dollar_figure in sharecrop bd expenses in addition petitioners reported a net dollar_figure loss from the sale of breeding cattle on a form_4797 sales of business property reflecting a gross sale price for the cattle of dollar_figure less a cost_basis of dollar_figure less dollar_figure in depreciation petitioners used the dollar_figure in losses to offset in part the dollar_figure in adjusted_gross_income they reported in and therefore they claimed a refund of dollar_figure that was withheld from their earnings from employment during the year petitioners’ and income_tax returns were filed after they received extensions of the filing due dates for petitioners filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return and received an automatic 4-month extension from the april filing_date on date petitioners submitted a form_2688 application_for additional extension of time to file u s individual_income_tax_return and received an extended filing_date of date petitioners filed their return on date for petitioners also filed for the automatic 4-month extension on form_4868 and submitted a form_2688 and received an extended filing_date of date petitioners’ return was filed on date b respondent’s request for admissions on date respondent served on petitioners’ counsel steven morford mr morford a copy of respondent’s request for admissions request the request was filed with the court on date neither petitioners nor their counsel responded to the request and pursuant to rule c each matter set forth in the request was automatically deemed admitted days after the date of service see also 81_tc_644 65_tc_333 affd on other grounds 565_f2d_954 5th cir as a result the following items are deemed admitted as material facts petitioners did not receive dollar_figure in schedule f income for tax_year petitioners did not receive dollar_figure in schedule f income for tax_year petitioners did not incur dollar_figure in schedule f depreciation expenses for tax_year petitioners did not incur dollar_figure in schedule f depreciation expenses for tax_year petitioners did not incur dollar_figure in schedule f interest_expenses in petitioners did not incur dollar_figure in schedule f sharecrop board expenses for tax_year petitioners did not incur dollar_figure in schedule f sharecrop board expenses for tax_year petitioners did not incur dollar_figure in schedule f petitioners’ counsel mr morford made an oral motion to modify the deemed admissions under rule f the court denied the motion upon a showing by respondent that the request for admissions was properly served at mr morford’s business address and that the merits of the trial would not be subserved by modification of the deemed admissions respondent’s oral motion that the admissions resulting from petitioners’ failure to respond to the request for admissions dated date be made absolute was granted orally and by written order and those admissions are deemed admitted expense for the cost_basis of purchased cattle that died in for tax_year petitioners did not incur the dollar_figure other loss as claimed on form_4797 for tax_year petitioners did not make a bona_fide and reasonable estimate of their tax_liabilities for inclusion with their application_for extension of time within which to file their form_1040 u s individual_income_tax_return petitioners did not make a bona_fide and reasonable attempt to secure the information necessary to make an estimate of their tax_liabilities for inclusion with their application_for extension of time within which to file their form_1040 petitioners did not remit a proper amount of estimated_tax with their application_for extension of time within which to file their form_1040 petitioners did not make a bona_fide and reasonable estimate of their tax_liabilities for inclusion with their application_for extension of time within which to file their form_1040 petitioners did not make a bona_fide and reasonable attempt to secure the information necessary to make an estimate of their tax_liabilities for inclusion with their application_for extension of time within which to file their form_1040 petitioners did not remit a proper amount of estimated_tax with their application_for extension of time within which to file their form_1040 petitioners did not sign sales documents or otherwise become associated with the hoyt cattle operation until date and petitioners were not associated with nor did they participate in the hoyt cattle operation in any fashion during the tax_year items - and - of the request were also stipulated as facts by the parties as a consequence of the deemed admissions and the stipulation of facts petitioners conceded that they are liable for the deficiencies set forth in their notice_of_determination c petitioners’ failure to appear at trial and concession of their tax_liability for and petitioners chose not to attend their trial and did not provide any testimony petitioners’ counsel mr morford entered an appearance on their behalf mr morford explained that petitioners probably had gone to work instead of appearing for trial mr morford conceded petitioners’ liability for tax deficiencies of dollar_figure for and dollar_figure for but disputed petitioners’ liability for additions to tax and accuracy-related_penalties discussion this case is part of a larger group of cases involving cattle and sheep breeding partnerships organized by mr hoyt for a description of the hoyt organization and its operation see eg barnes v commissioner tcmemo_2004_266 river city ranches ltd v commissioner tcmemo_2003_150 mekulsia v commissioner tcmemo_2003_138 affd __ f 3d __ 6th cir date river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir mitchell v commissioner tcmemo_1995_411 the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer must prove those determinations wrong in order to prevail rule a 290_us_111 in this case in which the correctness of respondent’s determinations of tax has been conceded the burden is on petitioners to show that the additions to tax and accuracy-related_penalties should not apply petitioners did not appear at trial and did not testify as to facts underlying their investment in the hoyt cattle operation sec_7491 which under some circumstances shifts the burden_of_proof or production to the commissioner is inapplicable in this case sec_7491 applies only to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 respondent’s examination of petitioners’ return began before date and their return was examined before date and the losses reported on their income_tax returns certain facts and circumstances relevant in determining the applicability of the additions to tax and accuracy-related_penalties were known solely to petitioners petitioners’ failure to introduce evidence solely in their possession or peculiarly within their knowledge creates a negative inference that the evidence if introduced would be unfavorable to them see 138_f3d_216 5th cir revg tcmemo_1995_601 27_tc_561 affd 252_f2d_681 6th cir while we have given careful consideration to the arguments presented by petitioners’ counsel we cannot overlook the evidentiary gaps created by petitioners’ decision not to attend and provide testimony at their trial a addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the specified filing_date which is determined with consideration of any extension of time for filing the amount of the liability is based upon a percentage of the tax required to be shown on the return sec_6651 the addition_to_tax is inapplicable however if the taxpayer’s failure_to_file the return was due to reasonable_cause and not due to willful neglect id generally income_tax returns made on the basis of the calendar_year must be filed on or before the 15th day of april following the close of the calendar_year sec_6072 an individual taxpayer may receive an automatic 4-month extension by filing a form_4868 on or before the due_date sec_1 a income_tax regs applicable to taxable_year sec_1_6081-4t a i temporary income_tax regs fed reg date applicable to taxable_year if a taxpayer requires an additional extension of time to file he or she may make such a request by filing a form_2688 sec_1_6081-1 and b a income_tax regs sec_1_6081-4t a temporary income_tax regs supra for the automatic 4-month extension to be effective the application on form_4868 must show the full amount properly estimated as tax for the taxable_year sec_1_6081-4 income_tax regs sec_1_6081-4t a temporary income_tax regs supra in addition for taxable_year the taxpayer is required to remit the estimated_tax when filing the form_4868 sec_1_6081-4 income_tax regs to properly estimate his or her tax_liability a taxpayer must make a bona_fide and reasonable attempt to locate gather and consult information that will enable him or her to make a proper estimate of his or her tax_liability see 92_tc_899 petitioners are deemed to have admitted through items - of the request the following they did not make bona_fide and reasonable estimates of their tax_liabilities for inclusion with their applications for extensions of time to file their and income_tax returns they did not make a bona_fide and reasonable attempt to secure the information necessary to make estimates of their tax_liabilities for inclusion with their applications for extensions of time to file their and income_tax returns and they did not remit the proper amounts of estimated_tax with their applications for extensions of time to file their and income_tax returns the record shows by petitioners’ explicit admissions that petitioners’ forms for and were invalid and consequently we sustain respondent’s determinations that their and returns were untimely filed petitioners are liable for additions to tax under sec_6651 unless they can show that their failure_to_file timely income_tax returns was due to reasonable_cause and not willful neglect petitioners did not appear at trial to testify on the factual question whether their failure_to_file timely income_tax returns was due to reasonable_cause and not willful neglect in reviewing the record we find nothing to indicate that petitioners exercised ordinary business care and prudence in an effort to file their income_tax returns on time because petitioners had the burden to prove that their failure_to_file was due to reasonable_cause and because of the admissions the available evidence and petitioners’ refusal to testify the record in this case clearly shows that petitioners’ failure_to_file their income_tax returns on time was not due to reasonable_cause respondent’s determinations that petitioners are liable for additions to tax for and are sustained b accuracy-related_penalties sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_understatement of tax negligence or disregard of rules or regulations or any substantial_valuation_misstatement sec_6662 and b and the accuracy-related_penalty does not apply to any portion of an underpayment_of_tax if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith sec_6664 an understatement_of_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 and negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 sec_1_6662-3 income_tax regs generally a taxpayer is negligent if he or she fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a tax_return which would seem to a reasonable and prudent person to be too good to be true sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 a substantial_valuation_misstatement occurs if the value of any property or adjusted_basis of any property claimed on an income_tax return is percent or more of the correct amount sec_6662 sec_1_6662-5 income_tax regs if the valuation misstatement is percent or more of the correct amount the misstatement is considered a gross_valuation_misstatement and the 20-percent penalty is increased to percent sec_6662 only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to more than one of the types of misconduct described in sec_6662 sec_1_6662-2 income_tax regs in the notice_of_deficiency respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 for negligence sec_6662 for a substantial_understatement_of_income_tax sec_6662 for a substantial_valuation_misstatement and sec_6662 for a gross_valuation_misstatement sec_1_6662-2 income_tax regs prevents respondent from stacking these types of misconduct to impose a penalty greater than the maximum penalty of percent on any given portion of an underpayment or percent if such portion is attributable to a gross_valuation_misstatement petitioners concede that they were not entitled to claim schedule f losses of dollar_figure for taxable_year and dollar_figure for taxable_year after adjustment of petitioners’ income_tax returns to account for the disallowance of the schedule f losses petitioners’ understatements of income_tax for and exceeded percent of the tax required to be shown on the return and dollar_figure accordingly there was a substantial_understatement_of_income_tax in and for purposes of sec_6662 because the anti-stacking rule_of sec_1_6662-2 income_tax regs limits the accuracy-related_penalty under sec_6662 to percent it is not necessary for us to consider whether petitioners were negligent for purposes of sec_6662 however since the 20-percent penalty may be increased to percent if the portion of the underpayment is attributable to a gross_valuation_misstatement we must consider the applicability of sec_6662 on their return petitioners claimed depreciation and sec_179 expenses of dollar_figure and expense for the cost_basis of purchased cattle that died in of dollar_figure on their return petitioners reported dollar_figure in depreciation and sec_179 expenses and a net dollar_figure loss from the sale of cattle based upon a gross sale price of dollar_figure less a cost_basis of dollar_figure adjusted by dollar_figure for depreciation petitioners stipulated and were deemed to admit that they did not incur these expenses respondent determined that petitioners’ adjusted_basis for the assets giving rise to these expense deductions was zero resulting in a valuation misstatement of percent or more of the correct amount for purposes of sec_6662 see sec_1_6662-5 income_tax regs as stated above petitioners bear the burden of proving that respondent’s determinations under sec_6662 are incorrect petitioners did not appear for their trial and did not introduce any evidence to contest these determinations consequently we sustain the imposition of a 40-percent penalty under sec_6662 for a gross_valuation_misstatement with regard to the portion of the underpayment_of_tax attributable to the items described in this paragraph see 87_tc_970 petitioners contend that an accuracy-related_penalty should not be imposed because they acted with reasonable_cause and in good_faith for purposes of the reasonable_cause exception of sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id under some circumstances reasonable_cause may be established when a taxpayer shows that he or she reasonably relied on the advice of an independent and competent tax professional 469_us_241 94_tc_473 peete v commissioner tcmemo_2004_31 sec_1_6664-4 income_tax regs we do not believe that petitioners have satisfied their burden_of_proof in regard to the reasonable_cause exception as stated earlier while we have given careful consideration to the arguments set forth by petitioners’ counsel mr morford we cannot overlook petitioners’ failure to appear at trial and provide testimony on the facts underlying their participation in the hoyt cattle operation and the reasonableness behind the underpayments of tax on their income_tax returns for and the limited facts that are part of the record do not support a finding that petitioners acted with reasonable_cause and in good_faith petitioners were college-educated professionals who must have realized that the overall benefits they received from their investment in the hoyt cattle operation were simply too good to be true although they were not associated with the hoyt cattle operation until date petitioners claimed dollar_figure in cattle losses on their income_tax return reporting losses from a transaction entered into in taxable_year on their income_tax return simply does not demonstrate that petitioners exercised ordinary care and prudence in determining their tax obligation petitioners argue that they relied in good_faith upon the tax_advice and tax preparation services they received from mr hoyt and laguna tax service an entity operated by mr hoyt although mr hoyt was an enrolled_agent authorized to practice_before_the_irs any_tax advice from either mr hoyt or laguna tax service cannot be characterized as advice from an independent and competent tax professional rather such advice is better classified as sales promotion see vojticek v commissioner tcmemo_1995_444 since petitioners were required to remit to the hoyt cattle operation percent of their tax refunds representations made by mr hoyt or laguna tax service would clearly be self-serving and unreliable petitioners did not consult any competent tax professional from outside the hoyt cattle operation for the foregoing reasons we sustain respondent’s determinations that petitioners are liable for accuracy-related_penalties for and to reflect the amounts of the additions to tax and penalties as discussed above decision will be entered under rule
